   Case: 1:18-cv-07686 Document #: 600 Filed: 06/19/20 Page 1 of 3 PageID #:5750




                   UNITED STATES DISTRICT COURT
        NORTHERN DISTRICT COURT OF ILLINOIS, EASTERN DIVISION

 IN RE: Lion Air Flight JT 610 Crash
                                                 Lead Case: 1:18-cv-07686
 SISKA ONG, as Personal Representative           Original Case No.: 1:20-cv-02720
 of the Estate of ROBERT SUSANTO, and
 as next friend of her minor child H.N.,
                                                 Hon. Thomas M. Durkin
                             Plaintiffs,
          v.
 THE BOEING COMPANY,
                   Defendant.



     ORDER APPROVING JOINT MOTION FOR DISMISSAL OF PLAINTIFF’S
     CLAIMS WITH PREJUDICE AND APPROVAL OF MINOR SETTLEMENT

       The Court having reviewed the parties' joint motion and declaration of counsel,

due notice having been given and the Court being advised in the premises, the Court

finds that:

   1. MAZYAR M. HEDAYAT is an independent attorney who is competent to represent

       the interests of minor plaintiff H.N., and next of kin that are members of the same

       family; and,

   2. The settlement reached by the parties is fair and reasonable, and in the best interest

       of all parties including the minor plaintiff H.N.




       IT IS HEREBY ORDERED as follows:


                                             1
Case: 1:18-cv-07686 Document #: 600 Filed: 06/19/20 Page 2 of 3 PageID #:5751




1. All claims of plaintiffs: SISKA ONG, as Personal Representative of the Estate of

   ROBERT SUSANTO, individually, and as next friend of her minor child H.N., in

   Consolidated Case No. 1: 18-cv-07686, which was originally filed under cause

   number 20-cv-02720; are hereby dismissed in their entirety with prejudice and

   without costs. This fully resolves these plaintiffs' claims. All of these Plaintiffs'

   claims are hereby dismissed in their entirety with prejudice and without costs;

2. The claims of other Plaintiffs in these actions are unaffected by this order;

3. The settlement on behalf of all minor plaintiff H.N. together with Plaintiffs'

   attorneys' fees charged to said minor plaintiffs are approved;

4. All minor Plaintiffs' claims are hereby dismissed in their entirety with prejudice

   and without costs;

5. The settlement funds shall be initially paid to the appropriate attorney client trust

   account for the benefit of the Plaintiffs including the minors. The minor plaintiffs'

   net proceeds shall then be expeditiously deposited into blocked government

   guaranteed accounts in Chase Bank, an FDIC insured financial institution;

6. Attorney SALLY T. NGUYEN is appointed trustee of the blocked accounts or

   annuities, opened for the benefit of the minor plaintiffs, H.N.

7. Without further order of the court no funds may be withdrawn from said blocked

   account(s) prior to the minor reaching 18 years of age;




                                         2
  Case: 1:18-cv-07686 Document #: 600 Filed: 06/19/20 Page 3 of 3 PageID #:5752




   8. Trustee may transfer said funds into different types of deposits or annuities

      without further order of the court so long as the funds remain in government

      guaranteed accounts within CHASE BANK until the minor plaintiff reaches 18

      years of age;

   9. When a minor reaches 18 years of age, the trustee shall transmit the funds to said

      minor plaintiff without further order of the court; and

   10. The court retains jurisdiction to effectuate settlement, including enforcement,

      adjudication of liens, approval where necessary, and any other pendant matters.




      DONE and ORDERED in Chambers this 19 day of June, 2020.




                                               ______________________________
                                               Judge Thomas M. Durkin

cc: All Counsel of Record




                                           3
